Exhibit 10.2

AMENDED AND RESTATED GUARANTEE AGREEMENT dated as of January 5, 2009, among
MACY’S, INC. (formerly known as FEDERATED DEPARTMENT STORES, INC.) (“Parent”),
MACY’S RETAIL HOLDINGS, INC. (formerly known as FEDERATED RETAIL HOLDINGS, INC.)
(the “Borrower”), the SUBSIDIARY GUARANTORS party hereto and JPMORGAN CHASE
BANK, N.A., as Paying Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
August 30, 2007 (as in effect on the date hereof, the “Existing Credit
Agreement”) among Parent, the Borrower, the lenders party thereto, JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as administrative agents and
JPMorgan Chase Bank, N.A., as paying agent and (b) the Amended and Restated
Guarantee Agreement dated as of August 30, 2007 (as in effect on the date
hereof, the “Existing Guarantee Agreement”) among Parent, the Borrower and
JPMorgan Chase Bank, N.A., as paying agent. The Existing Credit Agreement is
being amended and restated pursuant to and in accordance with the Amendment and
Restatement Agreement dated as of December 18, 2008 (the “Amendment and
Restatement Agreement”) among Parent, the Borrower, the Lenders party thereto,
JPMorgan Chase Bank, N.A. and Bank of America, N.A., as Administrative Agents
and JPMorgan Chase Bank, N.A., as Paying Agent (the Existing Credit Agreement,
as so amended and restated, by the Amendment and Restatement Agreement, and as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The amendment and restatement of the Existing Credit Agreement
pursuant to the Amendment and Restatement Agreement is conditioned upon, among
other things, the execution and delivery of this Agreement. Parent is the parent
company of the Borrower, will derive substantial benefits from the extension of
credit to the Borrower pursuant to the Credit Agreement and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. The Subsidiary Guarantors are subsidiaries of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Claiming Party” has the meaning assigned to such term in Section 3.02 of this
Agreement.

“Contributing Party” has the meaning assigned to such term in Section 3.02 of
this Agreement.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Credit Parties” means (a) the Lenders, (b) the Agents, (c) the Issuing Banks,
(d) the beneficiaries of the Borrower’s indemnification obligations under the
Credit Agreement and (e) the successors and assigns of each of the foregoing.

“Guarantors” means Parent and the Subsidiary Guarantors.

“Obligations” means the due and punctual payment by the Borrower of (a) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) each payment required to be made by the Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (c) all other monetary obligations of the Borrower to any of the
Credit Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).

“Subsidiary Guarantor” means, at any time, any Subsidiary Loan Party that is
party to this Agreement at such time, except any such Subsidiary Loan Party the
Guarantee hereunder of which has been released and terminated in accordance with
the terms of this Agreement. The initial Subsidiary Guarantors are listed on
Schedule A.

SECTION 1.03. Restatement. This Agreement amends and restates the Existing
Guarantee Agreement in its entirety.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Subject to the limitations set forth herein, each of
the Guarantors unconditionally guarantees, as a primary obligor and not merely
as a surety, the due and punctual payment of the Obligations. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.
Notwithstanding any other provision of this Agreement, the maximum liability of
the Bloomingdale’s Parties with respect to the Obligations under this Agreement
at any time of determination shall be limited to the difference of (a) the
maximum liability that the Bloomingdale’s Parties may have under this Agreement
without causing Bloomingdale’s to fail to be in compliance with Section 26.15 of
the Bloomingdale’s Lease minus (b) $10,000,000.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Paying
Agent or any other Credit Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Paying Agent or any other Credit Party in favor of the Borrower or any other
Person.

SECTION 2.03. Limitations. (a) Except for (x) termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.10 and (y) the
limitations with respect to the Bloomingdale’s Parties set forth in
Section 2.01, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Paying Agent or any other Credit Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement; (iii) the release of any security held by the Paying Agent or any
other Credit Party for the Obligations or any of them; (iv) any default, failure
or delay, wilful or otherwise, in the payment of the Obligations; or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the payment in full in cash of all the
Obligations). Each of the Guarantors expressly authorizes the Credit Parties to
take and hold security for the payment and

 

3



--------------------------------------------------------------------------------

performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any of the
Guarantors hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
payment in full in cash of all the Obligations. The Paying Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or exercise any
other right or remedy available to them against the Borrower, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Paying Agent or any other Credit Party upon the
bankruptcy or reorganization of the Borrower or otherwise. The provisions of
this Section 2.04 shall survive any termination or release under Section 4.10.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Paying Agent or any other Credit
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Paying Agent for distribution to the applicable Credit Parties
in cash the amount of such unpaid Obligation. Upon payment by any Guarantor of
any sums to the Paying Agent as provided above, all rights of such Guarantor
against the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.

SECTION 2.06. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Paying Agent
or the other Credit Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

 

4



--------------------------------------------------------------------------------

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity. In addition to all such rights of indemnity and
subrogation as each of the Subsidiary Guarantors may have under applicable law
(but subject to Section 3.03), Parent and the Borrower jointly and severally
agree that, in the event a payment in respect of any Obligation shall be made by
any Subsidiary Guarantor under this Agreement, Parent and the Borrower shall
indemnify such Subsidiary Guarantor for the full amount of such payment and such
Subsidiary Guarantor shall be subrogated to the rights of the Person to whom
such payment shall have been made to the extent of such payment.

SECTION 3.02. Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Subsidiary Guarantor hereunder in respect of
any Obligation and such other Subsidiary Guarantor (the “Claiming Party”) shall
not have been fully indemnified by Parent and the Borrower as provided in
Section 3.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Subsidiary
Guarantors on the date hereof (or, in the case of any Subsidiary Guarantor
becoming a party hereto after the date hereof, the date of the supplement hereto
executed and delivered by such Subsidiary Guarantor); provided, however, that in
the case of the Bloomingdale’s Parties, the numerator of the foregoing fraction
shall be the maximum liability of the Bloomingdale’s Parties hereunder
determined in accordance with Section 2.01. Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of each Subsidiary Guarantor under Sections 3.01 and
3.02 and all other rights of each Guarantor in respect of indemnity,
contribution or subrogation under applicable law or otherwise, shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations on
the terms set forth in Schedule B hereto. No failure on the part of the Borrower
or any Guarantor to make the payments required by Sections 3.01 and 3.02 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

(b) Each of the Borrower and the Guarantors hereby agrees that all Indebtedness
and other monetary obligations owed by it to Parent, the Borrower or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations on the terms set forth in Schedule B hereto.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices to any
Subsidiary Guarantor shall be given to such Subsidiary Guarantor in care of the
Borrower.

SECTION 4.02. Waivers; Amendment. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
the Credit Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the Credit Agreement are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Paying Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 4.03. Successors and Assigns. Whenever in this Agreement any party
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Guarantor, the Borrower or the Paying Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

6



--------------------------------------------------------------------------------

SECTION 4.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that any Agent, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated.

SECTION 4.05. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by the Paying Agent and
when the Paying Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each Loan Party, and thereafter shall be
binding upon each Loan Party and the Paying Agent, and shall inure to the
benefit of each Loan Party, the Paying Agent and the other Credit Parties and
their respective successors and assigns, except that no Loan Party shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.

SECTION 4.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or uneforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not any demand for payment thereof has been made under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 4.07 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

 

7



--------------------------------------------------------------------------------

SECTION 4.08. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

SECTION 4.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.10. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the guarantees made herein shall terminate when the Commitments
have terminated, all the Obligations have been paid in full, the LC Exposure has
been reduced to zero and the Issuing Banks have no further obligations to issue
Letters of Credit under the Credit Agreement.

(b) At any time that either Public Debt Rating shall be Baa1 or BBB+ or better
(provided that neither the Moody’s rating nor the S&P rating is more than one
notch worse than the other), the Borrower may by written notice to the Paying
Agent release and terminate the Guarantees hereunder by one or more of the
Subsidiary Guarantors to the extent doing so would not result in a failure to be
in compliance with clause (ii) of Section 5.08(b) of the Credit Agreement.

(c) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and shall cease to be a party hereto upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

MACY’s, INC.,   By   /s/ Karen M. Hoguet     Name: Karen M. Hoguet     Title:
Executive Vice President and Chief Financial Officer

 

MACY’S RETAIL HOLDINGS, INC.,   by   /s/ Karen M. Hoguet     Name: Karen M.
Hoguet     Title: Vice President and Chief Financial Officer

 

BLOOMINGALE’S ATLANTIC CITY, INC.,   By   /s/ Stephen J. O’Bryan     Name:
Stephen J. O’Bryan     Title: Assistant Secretary

 

DAYTON’S IRON HORSE LIQUORS, INC.,   by   /s/ Warren P. Wolfe     Name: Warren
P. Wolfe     Title: President



--------------------------------------------------------------------------------

MACY’S GC SALES, INC.,   by   /s/ Richard A. Cohen     Name: Richard A. Cohen  
  Title: President

 

MACY’S HAMILTON BY APPOINTMENT, INC.,   by   /s/ Stephen J. O’Bryan     Name:
Stephen J. O’Bryan     Title: Secretary

 

MARSHALL FIELDS CHICAGO, INC.,   by   /s/ Warren P. Wolfe     Name: Warren P.
Wolfe     Title: President

 

MAYFAIR WINE & LIQUOR SHOP, INC.,   by   /s/ Dennis J. Broderick     Name:
Dennis J. Broderick     Title: President



--------------------------------------------------------------------------------

ROOFTOP, INC.,   by   /s/ Warren P. Wolfe     Name: Warren P. Wolfe     Title:
President

 

MINOOKA EXCHANGE, LLC,   by   /s/ Dennis J. Broderick     Name: Dennis J.
Broderick     Title: President



--------------------------------------------------------------------------------

22 East Advertising Agency, Inc.

22 East Reality Corporation

Bloomingdale’s By Mail Ltd.

Bloomingdale’s Gift Card, LLC

Bloomingdale’s, Inc.

Bloomingdale’s, LLC

Central Regional Claims Corporation

Charleston Stores Corporation

Jordan Servicenter, Inc.

Kaufmann’s Carousel, Inc.

Laurel Plaza Development I, Inc.

Macy’s California Realty, LLC

Macy’s Central, LLC

Macy’s Corporate Services, Inc.

Macy’s Credit and Customer Services, Inc.

Macy’s Department Stores, Inc.

Macy’s East, LLC

Macy’s Florida Stores, LLC

Macy’s Florida, LLC

Macy’s Gift Card, LLC

Macy’s Home Store, LLC

Macy’s Insurance, Inc.

Macy’s Merchandising Group International, LLC

Macy’s Systems and Technology, Inc.

Macy’s Systems Leasing, Inc.

Macy’s Texas, Inc.

Macy’s West, LLC

Macys.com, Inc.

May Company Montgomery Condominium LLC

May Credit Corporation

May Properties of Maryland, Inc.

May Stores IV, Inc.

May Stores VIII, Inc.

McIre One, Inc.

MF Distribution Center of Illinois LLC

MF Fargo-Grand Forks-Bismarck Stores LLC

MF Grape-Coldwater Stores LLC

MOA Rest, Inc.

Nimbus Store LLC

Nutmeg Acquisition Corporation

OBP, LLC

R.H. Macy Holdings (HK), Ltd.

R.H. Macy Warehouse (HK), Ltd.

Silver Spring Condo Corporation

Southdale Stores LLC

SWDC Investment Company

Walden Stores Corporation

  by   /s/ Karen M. Hoguet     Name: Karen M. Hoguet     Title: Vice President

 

JPMORGAN CHASE BANK, N.A., as
PAYING AGENT,   by   /s/ Barry Bergman     Name: Barry Bergman     Title:
Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF INITIAL SUBSIDIARY GUARANTORS

 

1. 22 East Advertising Agency, Inc., a Florida corporation

 

2. 22 East Reality Corporation, a Florida corporation

 

3. Bloomingdale’s Atlantic City, Inc., a Delaware corporation

 

4. Bloomingdale’s By Mail Ltd., a New York corporation

 

5. Bloomingdale’s Gift Card, LLC, an Ohio limited liability company

 

6. Bloomingdale’s, Inc., an Ohio corporation

 

7. Bloomingdale’s, LLC, an Ohio limited liability company

 

8. Central Regional Claims Corporation, a Texas corporation

 

9. Charleston Stores Corporation, an Indiana corporation

 

10. Dayton’s Iron Horse Liquors, Inc., a Minnesota corporation

 

11. Jordan Servicenter, Inc., a Delaware corporation

 

12. Kaufmann’s Carousel, Inc., a Delaware corporation

 

13. Laurel Plaza Development I, Inc., a Delaware corporation

 

14. Macy’s California Realty, LLC, a Delaware limited liability company

 

15. Macy’s Central, LLC, an Ohio limited liability company

 

16. Macy’s Corporate Services, Inc., a Delaware corporation

 

17. Macy’s Credit and Customer Services, Inc., an Ohio corporation

 

18. Macy’s Department Stores, Inc., an Ohio corporation

 

19. Macy’s East, LLC, an Ohio limited liability company

 

20. Macy’s Florida Stores, LLC, an Ohio limited liability company

 

21. Macy’s Florida, LLC, an Ohio limited liability company

 

22. Macy’s GC Sales, Inc., and Ohio corporation

 

23. Macy’s Gift Card, LLC, an Ohio limited liability company

 

24. Macy’s Hamilton By Appointment, Inc., a Delaware corporation

 

25. Macy’s Home Store, LLC, an Ohio limited liability company

 

26. Macy’s Insurance, Inc., an Ohio corporation

 

27. Macy’s Merchandising Group International, LLC, a Delaware limited liability
company

 

28. Macy’s Systems and Technology, Inc., a Delaware corporation

 

29. Macy’s Systems Leasing, Inc., a Delaware corporation

 

30. Macy’s Texas, Inc., a Delaware corporation

 

31. Macy’s West, LLC, an Ohio limited liability company

 

32. Macys.com, Inc., a New York corporation

 

33. Marshall Field’s Chicago, Inc., a Delaware corporation

 

34. May Company Montgomery Condominium LLC, a Maryland limited liability company

 

35. May Credit Corporation, a Delaware corporation

 

36. May Properties of Maryland, Inc., a Delaware corporation

 

37. May Stores IV, Inc., a Delaware corporation

 

38. May Stores VIII, Inc., a Delaware corporation



--------------------------------------------------------------------------------

39. Mayfair Wine & Liquor Shop, Inc., a Wisconsin corporation

 

40. McIre One, Inc., a Delaware corporation

 

41. MF Distribution Center of Illinois LLC, a Delaware limited liability company

 

42. MF Fargo-Grand Forks-Bismarck Stores LLC, a Delaware limited liability
company

 

43. MF Grape-Coldwater Stores LLC, a Delaware limited liability company

 

44. Minooka Exchange, LLC, an Ohio limited liability company

 

45. MOA Rest, Inc., a Minnesota corporation

 

46. Nimbus Store LLC, a Delaware limited liability company

 

47. Nutmeg Acquisition Corporation, a Connecticut corporation

 

48. OBP, LLC, a Tennessee limited liability company

 

49. R.H. Macy Holdings (HK), Ltd., a Delaware corporation

 

50. R.H. Macy Warehouse (HK), Ltd., a Delaware corporation

 

51. Rooftop, Inc., a Minnesota corporation

 

52. Silver Spring Condo Corporation, a Delaware corporation

 

53. Southdale Stores LLC, a Delaware limited liability company

 

54. SWDC Investment Company, a Connecticut corporation

 

55. Walden Stores Corporation, an Indiana corporation



--------------------------------------------------------------------------------

SCHEDULE B

Subordination Terms

ARTICLE I

DEFINITIONS

Capitalized terms used herein have the meanings set forth in the Amended and
Restated Guarantee Agreement dated as of January 5, 2009 (the “Guarantee
Agreement”) among Macy’s, Inc., Macy’s Retail Holdings, Inc., the subsidiary
guarantors party thereto and JPMorgan Chase Bank, N.A., as Paying Agent or, if
not defined therein, then in the Credit Agreement referred to therein. In
addition, as used herein the following terms shall have the following meanings:

“Senior Creditors” means the Credit Parties.

“Senior Obligations” means (a) with respect to the Borrower, the Obligations,
and (b) with respect to any other Loan Party, all monetary obligations of such
Loan Party under the Guarantee Agreement.

“Subordinated Creditors” means each of Parent, the Borrower and the other
Subsidiaries.

“Subordinated Obligations” means, with respect to any Loan Party, all
Indebtedness and other monetary obligations of such Loan Party at any time owing
to any Subordinated Creditor (including any such obligations or other
liabilities owing to any other Person for the direct or indirect benefit of any
Subordinated Creditor).

ARTICLE II

SUBORDINATION

SECTION 2.1. Subordination. Each Subordinated Creditor hereby agrees that all
the Subordinated Obligations of each Loan Party are hereby expressly
subordinated, to the extent and in the manner set forth in this Article II, to
the prior payment in full in cash of all Senior Obligations of such Loan Party
in accordance with the terms hereof.

SECTION 2.2. Dissolution or Insolvency. Upon any distribution of the assets of
any Loan Party or upon any dissolution, winding up, liquidation or
reorganization of any Loan Party, whether in bankruptcy, insolvency,
reorganization, arrangement or receivership proceedings or otherwise, or upon
any assignment for the benefit of creditors or any other marshaling of the
assets and liabilities of any Loan Party, or otherwise:

(a) the Senior Creditors of such Loan Party shall first be entitled to receive
payment in full in cash of the Senior Obligations of such Loan Party in
accordance with the terms of such Senior Obligations and the Loan Documents
before any Subordinated Creditor shall be entitled to receive any payment on
account of the Subordinated Obligations of such Loan Party, whether as
principal, interest or otherwise; and



--------------------------------------------------------------------------------

(b) any payment by, or distribution of the assets of, such Loan Party of any
kind or character, whether in cash, property or securities, to which any
Subordinated Creditor would be entitled except for the provisions hereof shall
be paid or delivered by the Person making such payment or distribution (whether
a trustee in bankruptcy, a receiver, custodian or liquidating trustee or
otherwise) directly to the Paying Agent to the extent necessary to make payment
in full in cash of all Senior Obligations of such Loan Party remaining unpaid,
after giving effect to any concurrent payment or distribution to the Senior
Creditors in respect of the Senior Obligations, to be held and applied by the
Paying Agent to payment of the Senior Obligations.

SECTION 2.3. Payment of Subordinated Obligations Prohibited Upon Exercise of
Remedies. No payment (whether directly, by exercise of any right of set-off or
otherwise) in respect of the Subordinated Obligations of any Loan Party, whether
as principal, interest or otherwise, shall be permitted, and no such payment
shall be received or accepted by or on behalf of any Subordinated Creditor, if
an Event of Default has occurred and is continuing and the Commitments have been
terminated pursuant to Article VII of the Credit Agreement.

SECTION 2.4. Certain Payments Held in Trust. In the event that any payment by,
or distribution of the assets of, any Loan Party of any kind or character,
whether in cash, property or securities, and whether directly, by exercise of
any right of set-off or otherwise, shall be received by or on behalf of any
Subordinated Creditor at a time when such payment is prohibited hereby, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over to, the Paying Agent to the extent necessary to make payment in full
in cash of all Senior Obligations of such Loan Party remaining unpaid, after
giving effect to any concurrent payment or distribution to the Senior Creditors
in respect of such Senior Obligations, to be held and applied by the Paying
Agent to satisfy the Senior Obligations.

SECTION 2.5. Subrogation. Subject to the prior indefeasible payment in full in
cash of the Senior Obligations of a Loan Party, the applicable Subordinated
Creditors of such Loan Party shall be subrogated to the rights of the Senior
Creditors of such Loan Party to receive payments or distributions in cash,
property or securities of such Loan Party applicable to such Senior Obligations
until all amounts owing on the Subordinated Obligations of such Loan Party shall
be paid in full, and as between and among a Loan Party, its creditors (other
than its Senior Creditors) and the applicable Subordinated Creditors of such
Loan Party, no such payment or distribution made to the Paying Agent by virtue
hereof that otherwise would have been made to the Subordinated Creditors of such
Loan Party shall be deemed to be a payment by such Loan Party on account of its
Subordinated Obligations, it being understood that the provisions hereof are
intended solely for the purpose of defining the relative rights of the
Subordinated Creditors, on the one hand, and the Senior Creditors, on the other
hand.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENT TO AMENDED AND RESTATED GUARANTEE AGREEMENT

SUPPLEMENT NO. __ dated as of [            ] (this “Supplement”), to the AMENDED
AND RESTATED GUARANTEE AGREEMENT dated as of January 5, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
among MACY’S, INC. (formerly known as FEDERATED DEPARTMENT STORES, INC.)
(“Parent”), MACY’S RETAIL HOLDINGS, INC. (formerly known as FEDERATED RETAIL
HOLDINGS, INC.) (the “Borrower”), the SUBSIDIARY GUARANTORS party thereto (the
“Subsidiary Guarantors”) and JPMORGAN CHASE BANK, N.A., as Paying Agent.

A. Reference is made to the Amended and Restated Credit Agreement, dated as of
August 30, 2007, as amended and restated as of January 5, 2009 (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Parent, the Borrower, the Lenders party thereto, JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as Administrative Agents, and
JPMorgan Chase Bank, N.A.,as Paying Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein.

C. Section 5.08 of the Credit Agreement provides that Subsidiary Loan Parties
that are not Subsidiary Guarantors under the Guarantee Agreement may be required
to become Subsidiary Guarantors under the Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “Additional Subsidiary”) is executing this Supplement in
accordance with the requirements of Section 5.08 of the Credit Agreement to
become a Subsidiary Guarantor under the Guarantee Agreement in order to induce
the Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Paying Agent and the Additional Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.08 of the Credit Agreement, the
Additional Subsidiary by its signature below becomes a Subsidiary Guarantor and
a Guarantor under the Guarantee Agreement with the same force and effect as if
originally named therein as a Subsidiary Guarantor, and the Additional
Subsidiary hereby agrees to all the terms and provisions of the Guarantee
Agreement applicable to it as a Subsidiary Guarantor and Guarantor thereunder .



--------------------------------------------------------------------------------

SECTION 2. The Additional Subsidiary represents and warrants to the Paying Agent
and the other Credit Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Paying Agent shall
have received a counterpart of this Supplement that bears the signature of the
Additional Subsidiary and the Paying Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.

SECTION 8. The Borrower agrees to reimburse the Paying Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Paying
Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary and the Paying Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[ADDITIONAL SUBSIDIARY],   by         Name:     Title: JPMORGAN CHASE BANK,
N.A., as
PAYING AGENT,   by         Name:     Title: